Exhibit 10(k)

 

WAL-MART STORES, INC.

STOCK INCENTIVE PLAN OF 1998

As amended January 15, 2004.

 

1.1 Purpose. Wal-Mart Stores, Inc. (“Wal-Mart”) believes it is important to
provide incentives to Wal-Mart’s Associates and its Non-Associate Directors
through participation in the ownership of Wal-Mart and otherwise. This Wal-Mart
Stores, Inc. Stock Incentive Plan of 1998 (the “Plan”) is established to provide
incentives to certain Associates and the Non-Associate Directors to enhance
their job performance, to motivate them to remain or become associated with
Wal-Mart and its Affiliates, and to increase the success of Wal-Mart. The Plan
is not limited to executive officers or directors of Wal-Mart, but will be
available to provide incentives to any Associate that the Committee believes has
made or may make a significant contribution to Wal-Mart or an Affiliate of
Wal-Mart.

 

DEFINITIONS

 

2.1 “Affiliate” means any corporation, company limited by shares, partnership,
limited liability company, business trust, other entity or other business
association that is now or hereafter controlled by Wal-Mart.

 

2.2 “Associate” means any person employed by Wal-Mart or any Affiliate.

 

2.3 “Board” means the Board of Directors of Wal-Mart.

 

2.4 “Cause” means, in the context of termination of an Associate’s employment,
the Associate’s commission of any act deemed inimical to the best interest of
Wal-Mart or any Affiliate or failure to perform satisfactorily his or her
assigned duties, each as determined in the sole discretion of the Committee.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6 “Committee” means (1) as to Associates who are Section 16 Persons and as to
Performance Based Awards, the Compensation and Nominating Committee of the Board
and (2) as to all other Associates, the committee appointed by the Board to
administer the Plan or a particular feature of the Plan.

 

2.7 “Continuous Status as an Associate” means the absence of any interruption or
termination of the employment relationship between an Associate and Wal-Mart or
an Affiliate. Continuous Status as an Associate shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence approved by Wal-Mart, provided that leave does not exceed
one year, unless re-employment upon the expiration of that leave is guaranteed
by contract or law or unless provided otherwise by a policy of Wal-Mart.

 

2.8 “Delaware Law” means the Delaware General Corporation Law, as amended.

 

2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations adopted thereunder.

 

2.10 “Fair Market Value” means, as of any date, the composite closing sales
price for a Share (a) as noted in the Wall Street Journal (or if no trading in
Shares occurred on that date, on the last day on which Shares were traded) or
(b) if the Shares are not listed for trading, the value of a Share as determined
in good faith by Committee.

 

2.11 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.

 

2.12 “Non-Associate Director” means a director of Wal-Mart who is not an
Associate.

 

2.13 “Nonqualified Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

2.14 Notice of Plan Award” means the agreement or other document governing any
grant of Restricted Stock, Restricted Stock Rights or Stock Appreciation Rights.

 

2.15 “NYSE” means the New York Stock Exchange or any successor organization
thereto.

 

2.16 “Option” means a stock option to acquire a certain number of the Subject
Shares granted pursuant to the Plan.

 

2.17 “Option Notification” means the agreement or other document governing any
Incentive Stock Option or Nonqualified Option granted under the Plan.



--------------------------------------------------------------------------------

2.18 “Optioned Stock” means the Shares subject to an Option.

 

2.19 “Optionee” means an Associate or other person who receives an Option.

 

2.20 “Parent/Subsidiary Corporation” means a “parent corporation” (within the
meaning of Code Section 424(e)) or a “subsidiary corporation” (within the
meaning of Code Section 424(f)) of Wal-Mart.

 

2.21 “Performance Based Award” means a Plan Award that the Committee designates
as a “Performance Based Award” and that is granted to a “covered employee” (as
defined in Code Section 162(m)(3)) or to an Associate that the Committee
determines might become a “covered employee.”

 

2.22 “Plan” means this Wal-Mart Stores, Inc. Stock Incentive Plan of 1998, as
amended from time to time.

 

2.23 “Plan Award” means any Option, Restricted Stock Award, Restricted Stock
Right Award or Stock Appreciation Right.

 

2.24 “Recipient” means an Associate or Non-Associate Director who has received a
Plan Award.

 

2.25 “Restricted Stock” means Shares awarded to a Recipient pursuant to a
Restricted Stock Award that are subject to a Restriction and all non-cash
proceeds of those Shares that are subject to a Restriction.

 

2.26 “Restricted Stock Award” means the award of Shares subject to one or more
Restrictions under the Restricted Stock feature of the Plan and the terms and
conditions of that award.

 

2.27 “Restricted Stock Right” means a right awarded to an Associate that,
subject to Section 8.2, may result in Associate’s ownership of Shares upon the
completion of, but not before, the Vesting Period.

 

2.28 “Restricted Stock Right Award” means the award of Restricted Stock Rights
in accordance with the terms of the Plan and such other terms and conditions
described in the Notice of Plan Award.

 

2.29 “Restriction” means the contractual condition(s) contained in a Restricted
Stock Award, Restricted Stock Right Award or the Plan that if not met will
result in the forfeiture to Wal-Mart of some or all of the Shares issued to the
Recipient pursuant to that Restricted Stock Award and the non-cash proceeds of
those Shares or in the forfeiture of that Restricted Stock Right awarded to and
held by an Associate.

 

2.30 “Section 16 Person” means any Associate who is required to file reports
under Section 16 of the Exchange Act and the Non-Associate Directors.

 

2.31 “Securities Act” means the Securities Act of 1933, as amended and the rules
and regulations adopted thereunder.

 

2.32 “Shares” means shares of the Common Stock, $.10 par value per share, of
Wal-Mart.

 

2.33 “Stock Appreciation Right” means a right granted to a Recipient pursuant to
the Stock Appreciation Rights feature of the Plan.

 

2.34 “Subject Shares” means the 80,000,000 Shares reserved for issuance under
the Plan.

 

2.35 “Vesting Period” means the period described in the Notice of Plan Award
during which an Associate must remain continuously employed in order to qualify
for Shares or Subject Shares, as the case may be, under the terms of the Plan
and any Restricted Stock Right Award.

 

SHARES SUBJECT TO THE PLAN

 

3.1 The Subject Shares may be authorized, but unissued Shares or treasury Shares
held by Wal-Mart or an Affiliate. Shares reserved for issuance pursuant to an
Option that expire, are forfeited or otherwise are no longer exercisable or that
are reacquired by Wal-Mart pursuant to the terms of the Plan or a Plan Award,
may be the subject of a new Plan Award. No fractional shares may be issued under
the Plan. If a stock split, reverse stock split, stock dividend or other
combination occurs as to the Shares, the number of Shares reserved for issuance
pursuant to the Plan shall be proportionally increased or decreased, as the case
may be.

 

Notwithstanding the foregoing, (1) Shares withheld from Restricted Stock Awards
in order to satisfy tax withholding requirements, (2) shares already owned

 

2



--------------------------------------------------------------------------------

by an Optionee and used pay all or a portion of the exercise price of Shares
subject to an Option, and (3) any other shares reacquired by Wal-Mart after such
Shares have been issued (or, in the case of Open Market Shares, have been
delivered), other than Restricted Stock that is forfeited or reacquired by
Wal-Mart without lapse of the Restrictions, shall not become Subject Shares to
the extent such Shares are withheld, tendered, or reacquired by Wal-Mart after
June 5, 2008.

 

ADMINISTRATION

 

4.1 The Committee will administer the Plan and will grant all Plan Awards. The
Plan and Plan Awards to Section 16 Persons shall be administered by the
Committee in compliance with Rule 16b-3 adopted under the Exchange Act (“Rule
16b-3”). With respect to Performance Based Awards, the Plan shall be
administered by a committee of the Board comprised solely of two or more outside
directors, as defined in Code Section 162(m)(4)(C).

 

4.2 The Committee shall have these duties as to the Plan:

 

(a) to establish rules, procedures, and forms governing the Plan;

 

(b) to interpret and apply the provisions of the Plan and any Plan Award;

 

(c) to recommend amendments of the Plan to the Board;

 

(d) to determine those Associates and Non-Associate Directors who will be
Recipients and what Plan Awards will be made to them;

 

(e) to set the terms and conditions of any Plan Award;

 

(f) to determine the Fair Market Value of the Shares; and

 

(g) to amend the terms of any Plan Award or to waive any conditions or
obligations of a Recipient under or with respect to any Plan Award.

 

4.3 Except for the administration of Performance Based Awards and matters under
the Plan affected by Section 16 of the Exchange Act and the rules adopted
thereunder, the Committee may delegate its duties under the Plan to one or more
administrators, who may be Associates of Wal-Mart.

 

4.4 If the Committee intends that a Plan Award qualify for the performance-based
compensation exception under Code Section 162(m)(4)(C), the Committee will
exercise its discretion to qualify the Plan Award for that exception. All
actions taken or determinations made by the Committee, in good faith, with
respect to the Plan, a Plan Award or any Notification shall not be subject to
review by anyone, but shall be final, binding and conclusive upon all persons
interested in the Plan or any Plan Award.

 

PARTICIPATION

 

5.1 All Associates whom the Committee determines have the potential to
contribute significantly to the success of the Company, as well as Non-Associate
Directors, may participate in the Plan, although Non-Associate Directors may not
receive Incentive Stock Options. An Associate or Non-Associate Director may be
granted one or more Plan Awards, unless prohibited by applicable law and subject
to the limitations under Code Section 422 with respect to Incentive Stock
Options.

 

STOCK OPTIONS

 

6.1 Term of Options. Wal-Mart may grant Options covering the Subject Shares to
Associates or Non-Associate Directors. The term of each Option shall be the term
stated in the Option Notification; provided, however, that in the case of an
Incentive Stock Option, the term shall be no more than 10 years from the date of
grant unless the Incentive Stock Option is granted to an Optionee who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of Wal-Mart or any Parent/Subsidiary Corporation, in which
case the term may not exceed 5 years from the date of grant.

 

Each Option shall be a Nonqualified Option unless designated otherwise in the
Option Notification. Notwithstanding the designation of an Option, if the
aggregate Fair Market Value of Shares subject to Incentive Stock Options that
are exercisable for the first time by an Optionee during a calendar year exceeds
$100,000 (whether due to acceleration of exercisability, miscalculation or
error), the excess Options shall be treated as Nonqualified Options.

 

3



--------------------------------------------------------------------------------

6.2 Option Exercise Price and Consideration. The per Share exercise price of an
Option shall be determined by the Committee in its discretion, except that the
per Share exercise price for an Incentive Stock Option shall be 100% of the Fair
Market Value of a Share on the date of grant unless the Associate to whom the
Incentive Stock Option is granted owns stock representing more than 10% of the
voting power of all classes of stock of Wal-Mart or any Parent/Subsidiary
Corporation at the time of the grant, in which case the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant. The type of consideration in which the exercise price of an Option is to
be paid shall be determined by the Committee in its discretion, and, in the case
of an Incentive Stock Option, shall be determined at the time of grant.

 

6.3 Exercise of Options. An Option shall be deemed to be exercised when the
person entitled to exercise the Option gives notice of exercise to Wal-Mart in
accordance with the Option’s terms and Wal-Mart receives full payment for the
Shares as to which the Option is exercised or other provision for such payment
is made in accordance with procedures established by the Committee from time to
time.

 

6.4 Termination of Employment. If an Optionee’s Continuous Status as an
Associate is terminated, the Optionee may, subject to Wal-Mart’s right to
terminate the Associate for Cause, exercise Options vested as of the termination
date to the extent set out in Optionee’s Option Notification. Incentive Stock
Options may be exercised only within 60 days (or other period of time determined
by the Committee at the time of grant of the Option and not exceeding 3 months)
after the date of the termination (but in no event later than the expiration
date of the term of that Option as set forth in the Option Notification), and
only to the extent that Optionee was entitled to exercise the Incentive Stock
Option at the date of that termination. To the extent the Optionee is not
entitled to or does not exercise an Option at the date of that termination or
within the time specified herein or in the Option Notification, the Option shall
terminate. During a period for which the Optionee is subject to administrative
suspension from employment, the Optionee’s right to exercise Options will be
suspended.

 

6.5 Disability of Optionee. Notwithstanding the provisions of the immediately
preceding paragraph, in the case of an Optionee’s Incentive Stock Option, if the
Optionee’s Continuous Status as an Associate is terminated as a result of his or
her total and permanent disability (as defined in Code Section 22(e)(3)),
Optionee may, but only within 12 months from the date of that termination (but
in no event later than the expiration date of the term of that Option as set
forth in the Option Notification), exercise an Incentive Stock Option to the
extent otherwise entitled to exercise it at the date of that termination. To the
extent the Optionee is not entitled to exercise an Incentive Stock Option at the
date of termination, or if Optionee does not exercise that Incentive Stock
Option to the extent so entitled within the time specified herein, the Incentive
Stock Option shall terminate.

 

6.6 Reload Options. If an Optionee exercises an Option (the “Original Option”)
while the Optionee is an Associate or a Non-Associate Director by paying all or
a portion of the exercise price of the Shares subject to the Original Option by
tendering to Wal-Mart Shares owned by that person, an Option to purchase the
number of Shares used for this purpose by the Associate or the Non Associate
Director, as the case may be (the “Reload Option”) may, at the Committee’s
discretion, be granted to the Associate, as a part of the Original Option, as
evidenced in the Optionee’s Option Notification. The Reload Option may be
exercised at any time during the term of the Original Option, under the terms
and conditions, and subject to any limitations as may be placed on that
exercisability in the Notification.

 

6.7 Non-transferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner except by
testamentary devise or by the laws of descent or distribution or in those
circumstances expressly permitted by the Committee.

 

6.8 Withholding. The Committee may withhold any amounts necessary to collect any
withholding taxes, or Shares up to the minimum number required for tax
withholding, upon the taxable event relating to an Option.

 

4



--------------------------------------------------------------------------------

RESTRICTED STOCK

 

7.1 Grant of Restricted Stock Awards. Wal-Mart may make Restricted Stock Awards
to those Associates or Non-Associate Directors the Committee may determine in
its sole discretion. Restricted Stock Awards may be made with respect to up to
an aggregate of 16,000,000 Subject Shares. Each Restricted Stock Award shall
have those terms and conditions that are expressly set forth in, or are required
by, the Plan and any other terms and conditions as the Committee making the
Restricted Stock Award may determine in its discretion.

 

7.2 Dividend Receipt; Voting. While any Restriction applies to any Recipient’s
Restricted Stock, (i) the Recipient shall receive the dividends paid on the
Restricted Stock and shall not be required to return those dividends to Wal-Mart
in the event of the forfeiture of the Restricted Stock, (ii) the Recipient shall
receive the proceeds of the Restricted Stock in any stock split, reverse stock
split, recapitalization, or other change in the capital structure of Wal-Mart,
which proceeds shall automatically and without need for any other action become
Restricted Stock and be subject to all Restrictions then existing as to the
Recipient’s Restricted Stock and (iii) the Recipient shall be entitled to vote
the Restricted Stock during the Restriction period.

 

7.3 Issuance of Restricted Stock. The Restricted Stock will be issued to each
Recipient subject to the understanding that while any Restriction applies to the
Restricted Stock, the Recipient shall not have the right to sell, transfer,
assign, convey, pledge, hypothecate, grant any security interest in or mortgage
on, or otherwise dispose of or encumber any shares of Restricted Stock or any
interest therein. As a result of the retention of rights in the Restricted Stock
by Wal-Mart, except as required by any law, neither any shares of the Restricted
Stock nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
Recipient, whether as the direct or indirect result of any action of the
Recipient or any action taken in any proceeding, including any proceeding under
any bankruptcy or other creditors’ rights law. Any action attempting to effect
any transaction of that type shall be void.

 

7.4 Forfeiture. Unless expressly provided for in the Restricted Stock Award made
to a Recipient, any Restricted Stock held by the Recipient at the time the
Recipient ceases to be an Associate for any reason shall be forfeited by the
Recipient to Wal-Mart and automatically re-conveyed to Wal-Mart.

 

7.5 Withholding. The Committee may withhold any amounts necessary to collect any
withholding taxes, or Shares up to the minimum number required for tax
withholding, with respect to any Restricted Stock Award or upon the fulfillment
of the Restriction in that Restricted Stock Award.

 

7.6 Compliance with Law. The making of Restricted Stock Awards and issuance of
any Restricted Stock is subject to compliance by Wal-Mart with all applicable
laws. Wal-Mart need not issue or transfer Restricted Stock pursuant to the Plan
unless Wal-Mart’s legal counsel has approved all legal matters in connection
with the issuance and delivery of the Restricted Stock.

 

7.7 Evidence of Share Ownership. The Restricted Stock will be book-entry shares
only unless the Committee decides to issue certificates to evidence shares of
the Restricted Stock. Any stock certificate(s) representing the Restricted Stock
issued to a Recipient that is so issued shall bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 1998 (THE “PLAN”) AND ARE SUBJECT
TO SUBSTANTIAL RESTRICTIONS ON THEIR TRANSFER AND TO FORFEITURE TO WAL-MART
STORES, INC. IF CERTAIN CONDITIONS ARE NOT MET. THOSE RESTRICTIONS AND
CONDITIONS ARE SET FORTH IN THE PLAN AND IN THE RESTRICTED STOCK AWARD PURSUANT
TO WHICH THOSE SHARES WERE ISSUED TO THE REGISTERED HOLDER THEREOF.

 

Wal-Mart will place stop-transfer instructions with respect to all Restricted
Stock on its stock transfer records.

 

7.8 Deferral of Restricted Stock. In the discretion of the Committee, any
Recipient of Restricted Stock may elect to defer his or her Restricted Stock in
accordance with rules and procedures established by the Committee.

 

5



--------------------------------------------------------------------------------

RESTRICTED STOCK RIGHT

 

8.1 Grant of Restricted Stock Right Awards. Wal-Mart may make Restricted Stock
Right Awards to those Associates or Non-Associate Directors as the Committee may
determine in its sole discretion. Each Restricted Stock Right Award shall have
those terms and conditions that are expressly set forth in, or are required by,
the Plan and the Notice of Plan Award. The Notice of Plan Award may contain
other terms and conditions as the Committee making the Restricted Stock Right
Award may determine in its discretion.

 

8.2 Issuance of Restricted Stock Rights. Until the Restricted Stock Right is
vested and the Shares subject to that right are issued or transferred to or
purchased for the Associate or Non-Associate Director, the Associate or
Non-Associate Director shall not have any beneficial ownership in any Shares
subject to the Restricted Stock Right until Shares are issued, transferred or
purchased upon satisfaction of the applicable Restriction, nor shall the
Associate or Non-Associate Director have the right to sell, transfer, assign,
convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Restricted Stock Right or any interest
therein. As a result of the restrictions in a Restricted Stock Right, except as
required by any law, no Restricted Stock Right nor any interest therein shall be
subject in any manner to any forced or involuntary sale, transfer, conveyance,
pledge, hypothecation, encumbrance, or other disposition or to any charge,
liability, debt, or obligation of the Associate or Non-Associate Director,
whether as the direct or indirect result of any action of the Associate or
Non-Associate Director or any action taken in any proceeding, including any
proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.

 

8.3 Number of Shares. An Associate or Non-Associate Director granted Restricted
Stock Rights under a particular Restricted Stock Right Award shall, except as
noted below, upon completion of the Vesting Period described in the Notice of
Plan Award relating thereto, be entitled to receive that number of Shares
described in the particular Notice of Plan Award. Where in the judgment of the
Committee, it is in the interests of Wal-Mart to do so, in lieu of providing for
the issuance of Subject Shares, a grant of a Restricted Stock Right Award may
provide instead that Wal-Mart purchase shares on the open market on behalf of an
Associate or Non-Associate Director (“Open Market Shares”).

 

8.4 Forfeiture. Restricted Stock Rights and the entitlement to Shares thereunder
will be forfeited and all rights of an Associate or Non-Associate Director to
such Restricted Stock Rights and the Shares thereunder will terminate if the
Restricted Stock Rights do not vest.

 

8.5 Limitation of Rights. A Recipient of Restricted Stock Rights is not entitled
to any rights of a holder of the Shares (e.g. voting rights and dividend
rights), prior to the receipt of such shares pursuant to the Plan.

 

8.6 Withholding. The Committee may withhold any amounts necessary to collect any
withholding taxes, or Shares up to the minimum number required for tax
withholding, upon the taxable event relating to the Restricted Stock Right,
provided, however, in some countries (e.g. Canada), the Committee may not
withhold from Open Market Shares.

 

8.7 Compliance with Law. The granting of Restricted Stock Rights and the
issuance of any Shares or the purchase of Open Market Shares subject thereto is
subject to compliance by Wal-Mart with all applicable laws.

 

8.8 Deferral of Restricted Stock Rights. In the discretion of the Committee,
upon completion of the Vesting Period described in the Notice of Plan Award
relating thereto, any Recipient of Restricted Stock Right may elect to defer his
or her receipt of Shares in accordance with rules and procedures established by
the Committee.

 

STOCK APPRECIATION RIGHTS AND STOCK VALUE EQUIVALENT AWARDS

 

9.1 Grant. Wal-Mart may grant Stock Appreciation Rights and Stock Value
Equivalent Awards to Associates or Non-Associate Directors on any terms and
conditions the Committee deems desirable. A Recipient granted a Stock
Appreciation Right will be entitled to receive on the date on which the
Recipient properly elects to receive a payment in

 

6



--------------------------------------------------------------------------------

respect of his or her Stock Appreciation Rights an amount equal to (i) the
excess of the Fair Market Value of a Share on that date over the Fair Market
Value of a Share on the date of grant of the Recipient’s Stock Appreciation
Right, (ii) a predetermined amount that is less than that excess or (iii) any
other amount as may be set by the Committee, multiplied by the number of Share
equivalents as to which the Recipient elects to receive the payment. A Recipient
granted a Stock Value Equivalent Award will be entitled to receive on the date
on which the Recipient properly elects to receive a payment in respect of his or
her Stock Value Equivalent Award an amount equal to the Fair Market Value on
that date multiplied by the number of Share equivalents as to which the
Recipient elects to receive the payment.

 

9.2 Award Vesting. The Committee shall establish the conditions pursuant to
which, and the period over which, the rights of the Recipient in Stock
Appreciation Rights or a Stock Value Equivalent Award will fully or partially
vest and the Recipient will be entitled to elect to receive any payment under
his or her Plan Award.

 

9.3 Election to Receive Payments. A Recipient may elect to receive a payment to
which the Recipient is entitled under the Plan Award by giving notice of such
election to the Committee in accordance with the rules established by the
Committee.

 

9.4 Payments to Recipients. Subject to the terms and conditions of the Plan
Award granting the Stock Appreciation Right or the Stock Value Equivalent Award,
a payment to a Recipient with respect to Stock Appreciation Rights or a Stock
Value Equivalent Award may be made (i) in cash or by check, (ii) in Shares
having an aggregate Fair Market Value on the date on which the Recipient elects
to receive the payment equal to the amount of the payment to be made under the
Plan Award or (iii) any combination of cash and Shares, as the Committee shall
determine in its sole discretion. The Committee may elect to make this
determination either at the time the Plan Award is granted, or with respect to
payments contemplated in clauses (i) and (ii) above, at the time the Recipient
makes his or her election to receive a payment with respect to the Plan Award.
The Committee shall not make any payment in Shares if such payment would result
in any adverse tax or other legal effect as to this Plan or Wal-Mart.

 

MISCELLANEOUS

 

10.1 Issuance of Stock Certificates; Book-Entry; or Purchase of Stock.

 

(a) If a Recipient has the right to the issuance of any Shares pursuant to any
Plan Award, Wal-Mart shall issue or cause to be issued a stock certificate or a
book-entry crediting shares to the Recipient’s account promptly upon the
exercise of the Plan Award or the right arising under the Plan Award.

 

(b) A Recipient’s right to Open Market Shares pursuant to a Restricted Stock
Right Award, shall not be satisfied by Wal-Mart’s issuance of shares but rather
Wal-Mart shall purchase the Shares on the open market on behalf of the Associate
by forwarding cash to an independent broker who will in turn purchase the Shares
on the open market on behalf, and in the name of the Associate.

 

10.2 Section 162(m) Matters. The Compensation and Nominating Committee of the
Board may grant Plan Awards that provide for the rights thereunder to accrue
based on performance-based criteria and that is intended to qualify for the
performance-based exception under Code Section 162(m)(4)(C). In granting any
Performance Based Award, the Compensation Committee shall comply fully with the
regulations promulgated with respect to Code Section 162(m); provided, however,
that no Recipient who is a “covered employee” as defined in Code Section
162(m)(3) shall receive grants of Plan Awards with respect to more than
1,600,000 Shares and Share equivalents in any one fiscal year of Wal-Mart,
subject to adjustment as provided in the paragraph captioned “Adjustments upon
Changes in Capitalization or Mergers” below. Nothing in the Plan shall be
construed to prevent the issuance of Plan Awards to any “covered employees” that
are not Performance Based Awards if the Committee so elects. The Committee may
establish rules and procedures, similar to those rules and procedures
implemented pursuant to Sections 7.8 and 8.8, providing for the automatic
deferral of Restricted Stock and/or Restricted Stock Rights (and related Shares)
of Recipients who are “covered employees,” as defined in Code Section 162(m)(3),
as necessary to avoid a loss of deduction under Code Section 162(m)(1).

 

7



--------------------------------------------------------------------------------

10.3 Termination of Employment. Except as otherwise expressly set forth in the
Plan, the Committee shall determine the effect of the termination of a
Recipient’s employment, a Recipient’s disability or death or a Non-Associate
Director’s ceasing to be a director of Wal-Mart during any applicable vesting
period contained in a Plan Award made to the Recipient. During a period for
which the Recipient is subject to administrative suspension, a Recipient’s right
to exercise any rights under any Plan Award or the vesting of any rights under
any Plan Award shall be suspended.

 

10.4 Termination for Cause. Notwithstanding anything to the contrary contained
in the Plan, any Recipient whose Continuous Status as an Associate or
Non-Associate Director is terminated by Wal-Mart for Cause shall forfeit all
Plan Awards and Restricted Stock granted under the Plan, whether or not vested
or otherwise exercisable.

 

10.5 Death of Recipient. If a Recipient dies, the Recipient’s Award may be
exercised, in accordance with its terms or as allowed by law, by the Recipient’s
estate or by a person who acquired the right to exercise the Award by bequest or
inheritance, but only to the extent provided in the Option or Notice of Plan
Award, or as the Committee may otherwise permit consistent with the terms of the
Plan. Unless otherwise provided in the Option or Notice of Plan Award, (a)
Awards may be exercised after death only to the extent the Recipient was
otherwise entitled to exercise the Award at the date of the Recipient’s death
and only if exercised within 12 months after the Recipient’s death, and (b) to
the extent an Award was unvested at the date of death, the Award shall
terminate.

 

10.6 Limitations on Liability and Award Obligations. Receiving a Plan Award or
being the owner of any Option, Restricted Stock Award, Restricted Stock Right
Award or Stock Appreciation Right shall not:

 

(a) give a Recipient any rights except as expressly set forth in the Plan or in
the Plan Award and except as a stockholder of Wal-Mart as set forth herein as to
the Restricted Stock only;

 

(b) as to Shares issuable on the exercise of Options or Stock Appreciation
Rights payable in Shares, until the issuance (as evidenced by the appropriate
entry on the books of Wal-Mart of a duly authorized transfer agent of Wal-Mart)
of the Shares issued upon exercise of an Option or Stock Appreciation Right,
give the Recipient the right to vote, or receive dividends on, the Shares to be
issued upon exercise or any other rights as a stockholder with respect to the
Optioned Stock or those Shares, notwithstanding the exercise of the Option or
Stock Appreciation Right;

 

(c) be considered a contract of employment or give the Recipient any right to
continued employment, or to hold any position, with Wal-Mart or any Affiliate;

 

(d) create any fiduciary or other obligation of Wal-Mart or any Affiliate to
take any action or provide to the Recipient any assistance or dedicate or permit
the use of any assets of Wal-Mart or any Affiliate that would permit the
Recipient to be able to attain any performance criteria stated in the
Recipient’s Plan Award;

 

(e) create any trust, fiduciary or other duty or obligation of Wal-Mart or any
Affiliate to engage in any particular business, continue to engage in any
particular business, engage in any particular business practices or sell any
particular product or products; or

 

(f) create any obligation of Wal-Mart or any Affiliate that shall be greater
than the obligations of Wal-Mart or that Affiliate to any general unsecured
creditor of Wal-Mart or the Affiliate.

 

If Wal-Mart or an Affiliate terminates a Recipient’s employment with Wal-Mart or
the Affiliate, the potential value of any Plan Award or Restricted Stock that
must be returned to Wal-Mart will not be an element of any damages that the
Recipient may have for any termination of employment or other relationship in
violation of any contractual or other rights the Recipient may have.

 

8



--------------------------------------------------------------------------------

10.7 No Liability of Committee Members. Wal-Mart shall indemnify and hold
harmless each member of the Committee and each other officer, director and
Associate of Wal-Mart or any Affiliate that has any duty or power relating to
the administration of the Plan against any liability, obligation, cost or
expense incurred by that person arising out of any act or omission to act in
connection with the Plan or any Plan Award if he or she acted in good faith and
in a manner reasonably believed to be in or not opposed to the best interest of
Wal-Mart.

 

10.8 Adjustments upon Changes in Capitalization or Merger. Subject to any
required action by the Wal-Mart stockholders, the number of Shares covered by
each Plan Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Plan Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of a Plan
Award, as well as the price per Share covered by any outstanding Plan Award that
includes in its terms a price per Share, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of the Common Stock of
Wal-Mart resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock of Wal-Mart, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by Wal-Mart. That adjustment shall be made by the Committee, whose
determination shall be final, binding and conclusive as to every person
interested under this plan. Except as expressly provided herein, no issuance by
Wal-Mart of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares subject to a Plan Award.

 

10.9 Notification. Options, Restricted Stock Awards, Restricted Stock Right
Awards and Stock Appreciation Rights shall be evidenced by Notifications or
other award documents in the form approved by the Committee.

 

10.10 Amendment and Termination of the Plan. The Board may amend or terminate
the Plan at any time without the approval of the Recipients or any other person,
except to the extent any action of that type is required to be approved by the
stockholders of Wal-Mart in connection with any outstanding Performance Based
Awards.

 

10.11 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Arkansas, except that any matters relating to the
internal governance of Wal-Mart shall be governed by the Delaware Law.

 

10.12 Superseding Existing Plans. Effective Date and Transition. The Plan
supersedes the Wal-Mart Stores, Inc. Stock Option Plan of 1994, as amended, and
the Wal-Mart Stores, Inc. 1997 Restricted Stock Plan. This Plan was approved by
the Board on, and shall be effective as of, March 5, 1998, and was subsequently
approved by the holders of a majority of the outstanding Shares at Wal-Mart’s
1998 annual stockholders’ meeting.

 

10.13 Funding. To the extent the Plan is subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”), it is intended to be (and will be
administered as) an unfunded employee pension plan benefiting a select group of
management or highly compensated employees under the provisions of ERISA. It is
intended that the Plan be “unfunded” for federal tax purposes and for purposes
of Title I of ERISA.

 

9